DETAILED ACTION

	 This Office Action corresponds to the After Final response filed 02/24/2021 in which claims 1, 14, 15, and 18 have been amended and claims 12-13 and 19-20 are cancelled. Claims 1-11 and 14-18 are presented for examination on the merits. Claims 1-11 and 14-18, now re-numbered as claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

1.	The Examiner indicated allowable subject matters in the office action mailed on 12/24/2020. As such, Independent claims 1 and 16 have been amended to represent allowable claim 13 rewritten in independent form and including all intervening claims. Independent claim 20 has been amended to represent allowable claim 20 rewritten in independent form and including all intervening claims.
	In view of the aforesaid amendments applicant’s remarks in After Final response in pages 6-7 of the REMARKS filed on 02/24/2021 with respect to the rejection under 35 U.S.C § 103(a) have been considered.
	In view of the foregoing, the rejections to the claims under 35 U.S.C. 103(a) in the Final Office Action mailed on 12/24/2020 are hereby withdrawn.
				Allowable Subject Matter
2.	  Claims 1-11 and 14-18 are allowed over prior art of record.
Reasons for Allowance 
3. 	The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 15, and 18 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 	Petkov (US 20100287622 A1, prior art on the record) discloses a system for preventing an application program associated with an authorized processor from being executed properly in an unauthorized processor is provided. The system includes a scrambling module and a recovery module (Petkov Paragraph 0013). 
 	Further, Petkov discloses that the scrambling module scrambles a selected portion of the application program using a first identifier which is at least partially unique to the authorized processor. The recovery module adds an unscrambling program to the application program containing the scrambled portion such that when the program is running in a processor, it retrieves a second identifier from that processor and unscrambles the scrambled portion of the application program using the retrieved second identifier (Petkov, Paragraph 0014).
Furthermore, Petkov discloses that if the second identifier does correspond to the first identifier associated with an authorized processor (e.g., the first and second identifiers match), the unscrambling operation will correctly unscramble the scrambled portion and the application program will run properly. Advantageously, if the second identifier does not correspond to the first identifier associated with an authorized processor, the unscrambling operation will not correctly unscramble the scrambled portion and the application program will not run properly (Petkov, Paragraph 0015).
Bostley, III (US 20100287622 A1, prior art on the record) discloses a method for selectively scrambling data within a memory associated with a computing device based 
Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method related to a computer system having a processor and a main memory storing scrambled data. The processor may have a secure zone configured to store keys and an unscrambled zone configured to operate on unscrambled data. The processor can convert the scrambled data into the unscrambled data in the unscrambled zone using the keys retrieved from the secure zone in response to execution of instructions configured to operate on the unscrambled data. The subject matters of independent claims 1, 15, and 18 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. 
 	Specifically, the limitations in claim 1 that recite: “a second processor coupled with the memory, wherein the second processor is prevented from accessing the 
    	 Independent claims 15 and 18 recites similar subject matters as to those in claim 1.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s remarks in page 6 filed on 02/24/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 15, and 18 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 

 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498